Citation Nr: 0031670	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for right shoulder and 
bilateral knee disorders, claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
right shoulder and bilateral knee disorders claimed to be the 
result of Department of Veterans Affairs (VA) treatment in 
August 1992.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This appeal arises from a January 1996 rating decision by the 
Buffalo, New York, Regional Office (RO) that denied the 
veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151.  In June 1998, the Board of Veterans' 
Appeals (Board) remanded the case for further development and 
readjudication.  In January 1999, the Board issued a decision 
that denied the veteran's claim for service connection for 
right shoulder and bilateral knee disorders.  In May 2000, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion by the parties to remand the 
matter for readjudication.


REMAND

The veteran's claim encompasses two basic alternative 
premises: first, that he suffered right shoulder and 
bilateral knee disabilities while seeking VA treatment for 
his service-connected PTSD in August 1992; and second, that 
his right shoulder and bilateral knee disabilities are 
secondary to his service-connected PTSD.  

The first aspect of the claim is derived from the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  The veteran 
first filed a claim seeking benefits under this provision in 
September 1992.  In September 1993, the RO administratively 
denied a claim for benefits under section 1151 and notified 
the veteran of that decision.  On remand, the RO should 
consider whether the veteran's overall claim should be 
treated as two separate claims and whether the section 1151 
claim is subject to the laws governing reopening of 
previously adjudicated claims or whether it was never finally 
disallowed and remains pending.  Specifically, the RO should 
address whether the claim under section 1151 that was 
previously denied administratively in August 1993 involved 
the same disability or claim that is now the subject of the 
veteran's claim for benefits under section 1151.

During the pendency of this claim, the United States Congress 
has revised pertinent provisions of title 38 of the United 
States Code which bear substantially on the adjudication of 
the veteran's claim.  Heretofore, section 5107(a) of title 38 
of the United States Code had provided that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded" and that "[t]he 
Secretary shall assist such a claimant in developing the 
facts pertinent to the claim."  38 U.S.C.A. § 5107(a) (West 
1991).  However, section 5107(a) has been recently revised, 
and the concept of a "well grounded claim" has been 
eliminated, and VA's duty to assist has been amplified.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, (2000) (Veterans Claims Assistance Act).  

This change affects the adjudication of the veteran's claim.  
In the January 1999 decision, the Board found that the 
veteran's claim was not well grounded.  Additionally, in the 
January 1996 rating decision, the RO found the veteran's 
claim under 38 U.S.C.A. § 1151 to be not well grounded.  
Although the Court, in its March 2000 remand (or the parties 
in their March 2000 joint motion to remand) did not suggest 
that the case should be vacated on the basis of the 
application of the "well grounded claim" standard, the new 
enactments are applicable to the veteran's claim.  The new 
enactments make the relevant provisions applicable to pending 
claims, and the veteran's claim is still pending.  Moreover, 
in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that where a law or regulation changes during the 
pendency of a claim, "the version most favorable to 
appellant" applies unless provided otherwise by Congress or 
the Secretary.  Since the recent enactments specifically 
provide for the nullification of the "well grounded claim" 
requirement to all pending claims and since this claim is 
still pending, the RO must apply the new law to the veteran's 
claims.

For the convenience of the RO, and because of the significant 
changes by recent enactments, the Board sets forth the 
pertinent excerpts of the Veterans Claims Assistance Act to 
assist the RO in its consideration of the veteran's claims on 
remand.  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.

(3) The Secretary may defer providing 
assistance under this section pending 
the submission by the claimant of 
essential information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3 (2000).

§5107. Claimant responsibility; benefit of the 
doubt

(a) CLAIMANT RESPONSIBILITY.-Except as otherwise 
provided by law, a claimant has the responsibility 
to present and support a claim for benefits under 
laws administered by the Secretary.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-___, 
§ 4 (2000).

On remand, the RO must address both bases for the veteran's 
claim.  There are two bases for the veteran's claim.  The 
first aspect of the veteran's claim is under the provisions 
of 38 U.S.C.A. § 1151.  The second basis is under the 
provisions of 38 C.F.R. § 3.310 (1999), governing secondary 
service connection.  Section 3.310 of title 38 of the Code of 
Federal Regulations provides as follows:

Disability which is proximately due to or the 
result of a service-connected disease or injury 
shall be service connected.  When service 
connection is thus established for a secondary 
condition, the secondary condition shall be 
considered a part of the original condition.  

Thus, an award of service connection under this regulation 
hinges on whether a condition is "proximately due to or the 
result of a service-connected disease or injury."  On 
remand, the RO must ensure that it applies the "ordinary or 
natural meaning of the terms "proximately due to" and "the 
result of."  See McGuire v. West, 11 Vet. App. 274, 278 
(1998) (applying dictionary definition of word at issue).  
"When a word is not defined by statute, we normally construe 
it in accord with its ordinary or natural meaning."  Smith 
v. United States, 113 S. Ct. 2050, 2054 (1993) (citing Perrin 
v. United States, 444 U.S. 37, 42 (1979)); see also United 
States v. Seven Misc. Firearms, 503 F. Supp. 565, 573 (D.D.C. 
1980) (common words in a statute should be given their common 
meaning).  One dictionary defines "proximate" as 
"[c]losely related in space, time, or order."  Webster's II 
New Riverside University Dictionary at 948 (1994).  

The veteran stated at his December 1996 hearing that he 
sought treatment from a private chiropractor at the time of 
his alleged injuries at the VA medical facility in 1992.  In 
addition, the veteran previously identified certain witnesses 
to the incidents in question that he alleges resulted in 
disabilities attributable to treatment at a VA medical 
facility in August 1992.  See VA Form 21-4138, Statement in 
Support of Claim (August 25, 1992).  On remand, the RO should 
ask the veteran to provide information so as to reasonably 
identify these individuals, and then attempt to obtain 
statements from them regarding the veteran's claim.

To ensure compliance with the Court's March 2000 decision and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must consider whether the 
veteran's claim should be treated as 
two separate claims and whether the 
section 1151 claim is subject to the 
laws governing reopening of previously 
adjudicated claims or whether it was 
never finally disallowed and remains 
pending.  Specifically, the RO should 
address whether the claim under section 
1151 that was previously denied 
administratively in August 1993 
involved the same disability or claim 
that is now the subject of the 
veteran's claim for benefits under 
section 1151.

2.  The RO's readjudication on remand 
will be governed, to the extent 
applicable, by the pertinent provisions 
of the Veterans Claim Assistance Act, 
Pub. L. 106-475, §§ 3-4, 114 Stat. 2096 
(2000).  The RO should ask the veteran 
to provide the dates of treatment by the 
private chiropractor who allegedly 
treated him for his right shoulder and 
bilateral knee disabilities.  Upon the 
submission of reasonable identifying 
information of those records by the 
veteran, the RO should obtain them.

3.  The RO should ask the veteran to 
provide information reasonably 
identifying the individuals he 
previously mentioned as witnesses to 
alleged mistreatment at the VA medical 
facility in August 1992.  The RO should 
obtain from these individuals 
statements regarding the incident in 
question.

On remand the appellant will be free to submit additional 
evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
(1) whether the veteran's claim for secondary service 
connection for right shoulder and bilateral knee disabilities 
due to PTSD may be granted; and (2) whether the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for right 
shoulder and bilateral knee disabilities due to treatment at 
a VA medical facility in August 1992 may be granted.  If 
either claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case, and given the opportunity 
to respond.  The case should then be returned to the Board 
for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


